Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 Nov 2021 have been considered but are moot or not persuasive. 
Applicant has argued that printing positioning features on the article in Durand would be against the teachings of Durand, who describes one embodiment in which the printing machine locates the part by sensing "and X-Y origin for the part" that is "adhered to the build platform.” 
The essence of Durand is that an article may be additively manufactured at a location and then removed for a processing step. Thereafter the article is placed back in the precise location of the article before it was taken out. Durand teaches that kinematic couplers on the base of the build plate may be used to place the article back in the precise location. 
Penny (US 20170368759 A1) teaches that kinematic locating features may be printed upon an object as it is additively manufactured to precisely place the object in a post processing system or to locate the printed object in an additively manufacturing device (see abstract, see [0108]). Penny further teaches that instead of having kinematic features on the bottom of a build plate they may be in the top of a build plate and interact with the article being printed (“While not illustrated, the build plate 58'' can additionally, or alternatively, include kinematic features that protrude and/or features that are formed into the top surface 58a'', for instance to receive the printed component 50''”; [0108]). Durand in view of Penny indicates that a person having 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim(s) 1-3, 5-8,12-13 and 24-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand et al. (US 20150210007 A1, hereinafter Durand) in view of Penny et al. (US 20170368759 A1, hereinafter “Penny”). 

Regarding claim 1, Durand teaches a method (see Figs. 1A to 11B and accompanying text) for manufacturing an article, comprising: 
Initiating (Fig. 8; S08) an additive manufacturing of the article on a bed associated with an additive manufacturing system and forming a portion (the portion of an article is printed as the article is taken out to process in step S16 in Fig. 7) of the article on the bed at an original location ([0057] teaches the origin on the AM platform) using the additive manufacturing process, wherein the portion of the article is positioned relative to the bed (see abstract teaching kinematic coupling of the bed; see Figs. 5A-6 and accompanying text) at an original location with a plurality of positioning features ([0045] teaches using balls and other features, see Figs. 5a-5C; [0045]-[0052]) that are received in corresponding ones ([0045]-[0052]; see Figs. 5A-5C showing the lining up of the features) of a plurality of openings ([0045]-[0052]; [0045] teaches aligning the kinematic features; see S06) in the bed, 
wherein the plurality of openings in the bed matches ([0045] teaches aligning the kinematic features; see S06; necessarily for close adhesion and tight coupling the number of openings needs to match the number of kinematic couplings) the plurality of positioning features 
forming (S08-S10 in Fig. 7) a portion of the article using the additive manufacturing process; 
pausing (S12) the additive manufacturing process prior to completion of the article; 
performing a procedure (S16; see [0057]) on the portion of the article, wherein the procedure is not ([0057] teaches installing a circuit board within the article) an additive manufacturing process performed using the additive manufacturing system; 
after performing the procedure, repositioning the portion of the article onto the bed at the original location using the plurality of positioning features formed on the portion of the article to locate the portion of the article at the original location on the bed; 
resuming (see the arrow running from S16 to S02 in Fig. 7) the additive manufacturing process of the article; 
completing (see Fig. 7) the additive manufacturing process of the article; and 
removing (inherent in the AM process as more than one article may be built on the AM stage/platform) the article from the bed.
Durand fails to teach “removing the portion of the article from the bed” and “a plurality of positioning features formed on the portion of the article.” 
In the same field of endeavor Penny teaches that a plurality of positioning features may be formed on a portion of an additively manufactured article (see Figs. 1-12 and accompanying text). Penny further teaches that the plurality of positioning features may be on the top of a build plate and interact with the article being printed (“While not illustrated, the build plate 58'' can additionally, or alternatively, include kinematic features that protrude and/or features that are 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Durand and Penny. Penny teaches that kinematic positioning features may be positioned on the top of a build plate ([0108] or the bottom of a build plate ([0108]), as in Durand. Thus, a person having ordinary skill in the art before the effective filing date would have found both approaches suitable for their intended purpose. 

	Regarding claims 2-3 and 5-6 Durand teaches placing an object on or within the AM built part ([0057]) and then printing around to encapsulate that article (see Fig. 7 and [0076]-[0077]). 

	Regarding claims 7 and 8, Durand teaches removing the portion of the article from the bed after pausing (see S14, Fig. 7) and then replacing the article to the original location ([0060] teaches replacement of the article at sub-micron levels). 

Regarding claim 12, Durand teaches a method (see Figs. 1A to 11B and accompanying text) for manufacturing an article, comprising: 
initiating (Fig. 8; S08) manufacturing of the article on a bed associated with an additive manufacturing system using an additive manufacturing process, and forming a portion (the portion of an article is printed as the article is taken out to process in step S16 in Fig. 7) of the article on the bed at an original location ([0057] teaches the origin on the AM platform) using the additive manufacturing process, wherein the article is positioned relative to the bed (see abstract 
forming (S08-S10 in Fig. 7) a portion of the article using the additive manufacturing process; 
pausing (S12, Fig. 7) the additive manufacturing process prior to completion of the article; 
removing (S14, Fig. 7) the portion of the article from the original location on the bed;
assembling ([0057] teaches installing a circuit board within the article) a premade part to the portion of the article; 
repositioning (See S02-S06 in Fig. 7; [0060] teaches replacement of the article at sub-micron levels) the portion of the article to the original location ([0060] teaches replacement of the article at sub-micron levels) on the bed;
performing a procedure (S16; see [0057]) on the portion of the article, wherein the procedure is not  an additive manufacturing process performed using the additive manufacturing system; 

removing (inherent in the AM process as more than one article may be built on the AM stage/platform) the article from the bed.
Durand fails to teach “a plurality of positioning features formed on the portion of the article.” 
In the same field of endeavor Penny teaches that a plurality of positioning features may be formed on a portion of an additively manufactured article (see Figs. 1-12 and accompanying text). Penny further teaches that the plurality of positioning features may be on the top of a build plate and interact with the article being printed (“While not illustrated, the build plate 58'' can additionally, or alternatively, include kinematic features that protrude and/or features that are formed into the top surface 58a'', for instance to receive the printed component 50''”; [0108]). Penny further teaches that the positioning features may stay with the article after it is removed from the build platform (see Figs. 1-12 and accompanying text). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Durand and Penny. Penny teaches that kinematic positioning features may be positioned on the top of a build plate ([0108] or the bottom of a build plate ([0108]), as in Durand. Thus, a person having ordinary skill in the art before the effective filing date would have found both approaches suitable for their intended purpose. 

	Regarding claims 13 Durand teaches placing an object on or within the AM built part ([0057]) and then printing around to encapsulate that article (see Fig. 7 and [0076]-[0077]). 

	Regarding claims 24-26 and 28-30, Durand teaches that the kinematic coupling may be accomplished through kinematic balls (see Figs. 5a-6, [0045] and [0030]), pins ([0052] teaches qausi kinematics such as ball-in-arch or canoe sphere; [0045] teaches additional shapes such as a v-groove which corresponds to applicant’s Fig. 6a and 6B). Durand further teaches the repositioning occurs via placing balls or pins into the corresponding openings ([0030] teaches platform has ball protrusions and the machine stage has three locating features; see Figs. 5a-6 showing the alignment of the two; [0035]; [0036] teaches conically shaped openings). Finally, Durand teaches positioning features on the build platform, used for directly supporting the object, as well as the machine stage, “onto” which the object is formed, but indirectly ([0030], see Figs. 3A-3C).  
Further, Penny teaches that the plurality of positioning features may be on the top of a build plate and interact with the article being printed (“While not illustrated, the build plate 58'' can additionally, or alternatively, include kinematic features that protrude and/or features that are formed into the top surface 58a'', for instance to receive the printed component 50''”; [0108]). Penny also teaches that the positioning features may stay with the article after it is removed from the build platform (see Figs. 1-12 and accompanying text). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Durand and Penny. Penny teaches that kinematic positioning features may be positioned on the top of a build plate ([0108] or the bottom of a build plate ([0108]), as in Durand. Thus, a person having ordinary skill in the art before the effective filing date would have found both approaches suitable for their intended purpose. 


Durand fails to teach adhering the article to the plurality of positioning features. 
Penny teaches that the plurality of positioning features may be on the top of a build plate and interact with the article being printed (“While not illustrated, the build plate 58'' can additionally, or alternatively, include kinematic features that protrude and/or features that are formed into the top surface 58a'', for instance to receive the printed component 50''”; [0108]). Penny further teaches that the positioning features may stay with the article after it is removed from the build platform (see Figs. 1-12 and accompanying text). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Durand and Penny. Penny teaches that kinematic positioning features may be positioned on the top of a build plate ([0108] or the bottom of a build plate ([0108]), as in Durand. Thus, a person having ordinary skill in the art before the effective filing date would have found both approaches suitable for their intended purpose. 


s 4, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand in view of Davis et al. (US 20150040428 A1, hereinafter Davis).

	Regarding claims 4, 11, and 14, Durand teaches that the nozzle may be moved via a robotic arm ([0082]) and the system of Durand may include “displacement, velocity, or acceleration transducers in any of three translation and/or three rotation axes detecting a position or movement of the conduit nozzle 10 relative to the build platen 16” ([0082]). 
Durand does not explicitly teach moving the nozzle in one to three rotation axes during printing. 
	In the same field of endeavor Davis teaches that a robotic arm may extrude material (see Figs. 22-25) in an AM process, and that the robotic arm may move be a six-axis arm designed to move in multiple axes (x, y, z, pitch, yaw, roll) at once ([0099]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Davis and Durand. Durand teaches the robotic arm and sensors for rotation in multiple axes but fails to teach actual rotation in those axes. Thus, a person having ordinary skill in the art before the effective filing date would have been motivated to look to Davis to understand the maneuvering of extruding material with a robotic arm, such as a six-axis robotic arm. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742